Exhibit 10.1
 


SHARE SALE AGREEMENT
 
THIS SHARE SALE AGREEMENT (the “Agreement”) is made and entered into as of
October 12, 2010, by and between the sellers set forth on Schedule 1, attached
hereto and incorporated herein (collectively, the ”Sellers”) and Lim Kok Cheang,
a citizen of Malaysia having an address at 1676, Jalan Chew Boon Khye, Berapit,
14000 Bukit Mertajam, Malaysia (“Buyer”), with respect to the sale of shares of
capital stock of Rohat Resources, Inc., a Nevada corporation (the “Company”).
 
1. Sale and Transfer of Shares.   Subject to the terms and conditions of this
Agreement, the Sellers hereby sell and transfer to the Buyer and his designees
as stated in Schedule 2 attached hereto, and the Buyer hereby purchases and
accepts the transfer of 5,237,297 shares of Common Stock of the Company (the
“Sale Shares”), from the Sellers at a purchase price of $0.11456 per share, for
aggregate consideration of Six Hundred Thousand United States Dollars ($600,000)
(the “Total Purchase Price”).
 
2.Appointment of Escrow Agent. In connection with the sale and purchase of the
Sale Shares, the Sellers and the Buyer shall enter into and be bound by the
terms of that certain Escrow Agreement, within three (3) days from the date of
this Agreement, by and among the Buyer, the Sellers and the Escrow Agent (the
“Escrow Agreement”), a copy of which is attached hereto and incorporated herein
as Schedule 3.  Undefined capitalized terms used herein shall have the meanings
ascribed to them in the Escrow Agreement.
 
3. Representations, Warranties and Acknowledgments of the Buyer.  The
Buyer hereby represents, warrants, acknowledges and agrees that:
 
3.1 Buyer Account.  The Buyer is purchasing the Shares for its own account and
the accounts of the designees as stated in Schedule 2 hereto attached, and not
directly or indirectly for the account of any other person.  The Buyer is not
purchasing the Shares with a view to distribution or resale thereof except in
compliance with the Securities Act of 1933, as amended (the “Act”) and any
applicable state securities laws.  The Buyer is not a party to any contract,
undertaking, agreement or arrangement with any person other than the designees
as stated in Schedule 2 hereto attached to sell, transfer, encumber, pledge,
hypothecate or grant participations to such person or to any third person, with
respect to any of the Shares.
 
3.2 Restricted Shares.
 
3.2.1 The Buyer understands that 3,658,348 shares of the Sale Shares have not
been registered under the Act, in reliance on an exemption therefrom for
transactions not involving any public offering (the “Restricted Shares”).  The
Restricted Shares are restricted securities as such term is defined in Rule 144
promulgated under the Act and may be resold without registration under the Act
and the applicable rules and regulations under the Act only in very limited
circumstances.  To the knowledge of the Sellers, the Company has made no
agreements, covenants or undertakings whatsoever to register any of the
Restricted Shares under the Act and there can be no assurance that the Company
will enter into such agreements, covenants or undertakings.  The Sellers make no
representations, warranties or covenants whatsoever regarding the availability
of any exemption from registration under the Act, including, without limitation,
any exemption for limited sales in routine brokers' transactions pursuant to
Rule 144 under the Act, to this or any subsequent transfer.  Any such exemption
pursuant to Rule 144, if available at all, will not be available unless: (i) a
public trading market then exists in the Company's Common Stock, (ii) adequate
information as to the Company's financial and other affairs and operations is
then available to the public, and (iii) all other terms and conditions of Rule
144 have been satisfied.
 
3.2.2 The Buyer understands that the Restricted Shares have not been approved or
disapproved by the Securities and Exchange Commission or by any other federal or
state agency, and that no such agency has passed on the accuracy or adequacy of
disclosures made to the Buyer by the Sellers or the Company.  No federal or
state governmental agency has passed on or made any recommendation or
endorsement of the Restricted Shares or an investment in the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
3.2.3 The Buyer agrees that all offers and sales of the Sale Shares shall be
made in accordance with the terms and provisions of this Agreement and the Act,
including without limitation, Rule 144 promulgated under the Act, pursuant to a
registration of the Restricted Shares under the Act, or pursuant to an available
exemption from the registration requirements of the Act.  The Buyer recognizes
and agrees that there currently is no public trading market for the Sale Shares
and that there can be no assurance that such a public trading market will
develop.  As a result, the Buyer may be unable to sell or dispose of its
interest in the Company and must be able to bear the economic risk of holding
the Sale Shares indefinitely.
 
3.3 Accredited Investor.  The Buyer is an accredited investor as such term is
defined in Rule 501 promulgated under the Act.
 
3.4 Access to Information. The Buyer confirms that all requested document,
records, and books pertaining to the investment in the Company and its proposed
business have been and will be , inaccordance to the terms and conditions
stipulated in the Escrow Agreement, made available to the Buyer for review.  The
Buyer has had the opportunity to ask questions of, and to receive answers from,
appropriate executive officers of the Company with respect to the transfer, the
Sale Shares and this Agreement and with respect to the business, affairs,
financial condition and results of operations of the Company.  The Buyer has had
access to financial and other information about the Company in connection with
this investment.
 
3.5 Pre-Existing Relationship. The Buyer has either (i) a pre-existing
relationship with the Company or one or more of its officers or directors
consisting of personal or business contacts of a nature and duration which
enable the Buyer to be aware of the character, business acumen and general
business and financial circumstances of the Company or the officer or director
with whom such relationship exists or (ii) such business or financial expertise
to protect the Buyer’s own interests in connection with the purchase of the Sale
Shares.
 
3.6 No Solicitation.  The Buyer has not been presented with or solicited by any
leaflet, public promotional meeting, circular, newspaper or magazine article,
radio or television advertisement, or any other form of advertising concerning
the Sale Shares or the Company.
 
3.7 No Representations.  Except for the representations set forth in this
Agreement, the Buyer has received no representations or warranties from the
Sellers, the Company, or any of their directors, officers, agents or
representatives thereof.  In purchasing the Sale Shares, the Buyer is relying
solely on the investigations made by the Buyer.
 
3.8 Experience. The Buyer understands the risks and other considerations related
to the Buyer by the Buyer of the Shares, and the Buyer has such knowledge and
experience financial and business matters that the Buyer (alone or with the aid
of the investment advisors of the Buyer) is capable of evaluating the merits and
risks of purchasing the Shares.
 
3.9 Economic Risk. The Buyer is able to bear the economic risk of an investment
in the Company, has the ability to hold the Sale Shares indefinitely, the
Buyer’s overall commitment to investments which are not readily marketable (such
as the Restricted Shares) is not disproportionate to the Buyer’s net worth, and
the Buyer has the financial ability to suffer a complete loss of the Buyer’s
investment in the Sale Shares.
 
3.10 Advisors.  The Buyer has consulted with the Buyer’s own advisor(s) with
respect to this Agreement and the transfer, ownership and disposition of the
Sale Shares and has not relied on any advice from any of the Sellers or any of
their officers, directors, agents or representatives, including any advice
regarding the potential tax consequences to the Buyer of purchasing the Sale
Shares, from the Sellers.  The Buyer assumes full responsibility for all such
consequences and for the preparation and filing of all tax returns and elections
which may or must be filed in connection with such Sale Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
3.11 Power and Authority; No Conflicts. The Buyer has all requisite power,
authority, and capacity to purchase and hold the Sale Shares and to execute,
deliver, and comply with the terms of this Agreement, and such execution,
delivery, and compliance does not conflict with or constitute a default under
any instruments governing the Buyer, any Law, or Order, or any agreement to
which the Buyer is a party or by which the Buyer may be bound.
 
3.12 Reliance; Indemnification. The Buyer understands the meaning and legal
consequences of the Buyer’s representations, warranties, covenants, and other
agreements contained in this Agreement, and the Buyer understands that the
Sellers have relied upon such representations, warranties, covenants, and
agreements, including those with respect to compliance with applicable
securities laws, rules, and regulations, and the Buyer hereby agrees to
indemnify and hold harmless the Sellers and their respective directors,
officers, agents, representatives, attorneys, and employees, from and against
any and all loss, damage, or liability, together with all costs and expenses
(including attorneys' fees and disbursements), which any of them may incur by
reason of (a) any breach of any of the representations, warranties, covenants,
or agreements of the Buyer contained in this Agreement, or (b) any false,
misleading, incomplete, or inaccurate information contained in this Agreement
executed by the Buyer. All representations, warranties, and covenants contained
in this Agreement, and the indemnification contained in this Section 2.12, shall
survive the termination of this Agreement.
 
3.13 Stop-Transfer Orders. The Buyer agrees that, in order to ensure compliance
with the restrictions referred to herein: (i) the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records; and (ii) the Company shall not be required (1)
to transfer on its books any Sale Shares that have been sold or otherwise
transferred in violation of this Agreement or (1) to treat as the owner of such
Sale Shares or to accord the right to vote or pay dividends to any transferee to
whom such Sale Shares shall have been so transferred.
 
3.14 Legends. All certificates evidencing the Restricted Shares subject to this
Agreement shall, during the term of this Agreement, bear such restrictive
legends as the Company and the Company’s counsel deem necessary or advisable
under applicable law or pursuant to this Agreement.
 
4. Representations and Warranties of the Sellers.  Each of the Sellers,
severally and not jointly, represent to the Buyer with respect to itself only,
that the share certificates and the duly executed irrevocable stock powers
delivered by the Sellers to the Buyer through the Escrow Agent (hereinafter and
therein in the Escrow Agreement referred to as “the Certificates And Stock
Powers”) at the closing of this Agreement will be valid and binding obligations
of the Sellers, enforceable in accordance with their respective terms, and will
effectively vest in the Sellers good, valid and marketable title to all the Sale
Shares to be transferred to the Buyer and his designees pursuant to and as
contemplated by this Agreement free and clear of any and all liens except those
set forth or created by this Agreement.  Each of the Sellers, severally and not
jointly, represents and warrants with respect to itself only that all actions
necessary for the transfer of the Sale Shares as described herein have been or
shall be taken in accordance to the terms and conditions as stipulated in the
Escrow Agreement, and that such transfer has been duly authorized pursuant to
its Articles of Organization and limited liability company agreement.  This
Agreement will be deemed closed upon the earlier to occur of (i) the Sellers
receiving the Total Purchase Price and the Buyer receiving all the Corporate
Documents, the Resignation Letter and the  Certificates And Powers as stated in
the Escrow Agreement, or (ii) the delivery written instruction to the Escrow
Agent by or on behalf of the Buyer and the Sellers pursuant to Section 9 of the
Escrow Agreement. This Agreement will be deemed terminated upon the refund of
the First Escrow Money (as defined in the Escrow Agreement) to the Buyer by the
Escrow Agent in accordance to the terms and conditions of the Escrow Agreement.
 
5. Certain Definitions.
 
5.1 “Governmental Authority” means any United States or foreign government or
any agency, bureau, board, commission, court, department, official, political
subdivision, tribunal or other instrumentality of any government, whether
federal, state or local, domestic or foreign
 
5.2 “Law” shall mean any constitutional provision or any statute or other law,
rule or regulation of any Governmental Authority, and any decree, injunction,
judgment, order, ruling, assessment or writ.
 
5.3 “Order” shall mean any award, decision, injunction, judgment, order, decree,
ruling, writ, subpoena or verdict entered, issued, made or rendered by any
Governmental Authority or by any arbitrator.
 
 
3

--------------------------------------------------------------------------------

 
 
6. Miscellaneous Provisions.
 
6.1 Notices. All notices, demands, consents, approvals, requests and other
communications required or permitted hereby shall be in writing and shall be
deemed to have been duly and sufficiently given only if (a) personally delivered
with proof of delivery thereof (any notice or communication so delivered being
deemed to have been received at the time so delivered), or (b) sent by Federal
Express (or other similar overnight courier) (any notice or communication so
delivered being deemed to have been received only when delivered), (c) sent by
telecopier or facsimile (any notice or communication so delivered being deemed
to have been received if a copy is also delivered by one of the other means of
delivery and shall be deemed to have been received (i) on the business day so
sent, if so sent prior to 4:00 p.m. (based upon the recipient's time) of the
business day so sent, and (ii) on the business day following the day so sent, if
so sent on a non-business day or on or after 4:00 p.m. (based upon the
recipient's time) of the business day so sent (unless actually received by the
addressee on the day so sent)), or (d) sent by United States registered or
certified mail, postage prepaid, at a post office regularly maintained by the
United States Postal Service (any notice or communication so sent being deemed
to have been received only when delivered), in any such case addressed to the
respective parties as follows:
 
If to the Buyer:
 
Lim Kok Cheang,
1676, Jalan Chew Boon Khye, Berapit,
14000 Bukit Mertajam,
Malaysia.
 
If to the Sellers:
 
c/o Intrepid Capital LLC
8491 Sunset Boulevard, Ste 368
West Hollywood, California 90069
Attention:  Managing Director

or to such other address or party as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address or addresses shall only be effective upon receipt.
 
6.2 Binding Effect. This Agreement shall be binding upon the heirs, legal
representatives and successors of the parties and shall inure to the benefit of
the their respective successors and assigns; provided, however, that the Buyer
may not assign any rights or obligation under this Agreement.
 
6.3 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
contracts entered into and to be performed entirely within the State of Nevada
by residents of the State of Nevada. Any action or proceeding arising out of or
relating to this Agreement must be instituted in federal or state court in Clark
County, Nevada.
 
6.4 Entire Agreement. This Agreement constitutes the entire agreement of the
parties pertaining to the Sale Shares and supersedes all prior and
contemporaneous agreements, representations, and understandings of the parties.
 
6.5 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.  This Agreement may also be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
6.6 Entire Agreement; Enforcement of Rights.  This Agreement and the exhibits
hereto sets forth the entire agreement and understanding of the parties relating
to the subject matter herein and merges all prior discussions between them.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
 
6.7 Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.
 
6.8 Construction.  This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.
 


 
[signatures appear on the following page]
 


 


 


 


 


 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Share Sale Agreement
as of the date first above written.
 
Buyer
 
 
 
____________________________________
Lim Kok Cheang
 
Sellers
 
INTREPID CAPITAL LLC
 
 
By:  _________________________________
Jeff Toghraie, Managing Director
 
 
 
 
GULF ASSET MANAGEMENT LLC
 
 
By:  _______________________________
           Parvin M. Riazi
 
 
 
____________________________________
Ho Kam Cheong
 
 
 
____________________________________
Ling Macadam


 
5

--------------------------------------------------------------------------------

 



 
Schedule 1
 
Sellers
 


 

       
Share Cert #
Name of Holder
Status
Number of Shares
       
247
Intrepid Capital LLC
Restricted
3,658,348
248
Gulf Asset Management LLC
Free trading
531,449
245
Ho Kam Cheong
Free trading
525,000
246
Ling Macadam
Free trading
522,500
             
5,237,297
               



 

 
6

--------------------------------------------------------------------------------

 

Schedule 2
 
Buyer and its Designees
 


 

       
Name
Buyer/Designee
Transferred From
Number of shares
       
LIM KOK CHEANG
1676, Jalan Chew Boon Khye, Berapit,
14000 Bukit Mertajam,
Malaysia
Buyer
Interpid Capital LLC
3,658,348
ONG KOK MENG
17J, Lebuh Raya Batu Lanchang,
11600 Penang,
Malaysia.
Buyer’s Designee
Gulf Asset Management LLC
531,449
TAY CHEE SEONG
15, Halaman York,
10450 Penang,
Malaysia
Buyer’s Designee
Ling Macadam
522,500
LAW MEI YENG
114, Jalan Midah Besar,
Taman Midah, Cheras,
56000 Kuala Lumpur,
Malaysia
Buyer’s Designee
Ho Kam Cheong
262,500
NG WEI YEE
46, Jalan BU 3/5, Bandar Utama,
47800 Petaling Jaya,
Selangor Darul Ehsan,
Malaysia
Buyer’s Designee
Ho Kam Cheong
                     262,500
Total
   
5,237,297
       


 
7

--------------------------------------------------------------------------------

 

Schedule 3
Escrow Agreement


THIS ESCROW AGREEMENT (“this Agreement”) is made as of October 14, 2010 by and
between


(1)  
Lim Kok Cheang, a Malaysia citizen having an address at 1676, Jalan Chew Boon
Khye, Berapit, 14000 Bukit Mertajam, Malaysia (hereinafter referred to as the
Buyer”);



(2)  
The Sellers listed on Schedule 3, attached hereto and incorporated herein
(hereinafter referred to as  the Sellers”); and



(2)  
CHAN, TANG & KWOK Solicitors, having its address at Suite 1912, 19/F, Asian
House, 1 Hennessy Road, Hong Kong (hereinafter referred to as “the Escrow
Agent”).



The Parties shall hereinafter be referred to as a “Party” individually and
collectively “Parties”.


WHEREAS:


(A)  
The Buyer and Sellers are parties to a Share Sale Agreement dated October 13,
2010 (hereinafter referred to as “the Share Sale Agreement”) and pursuant to
which the Sellers will sell to the Buyer, and the Buyer will purchase from the
Sellers, in aggregate 5,237,297 shares of common stock of Rohat Resources, Inc.,
a Nevada corporation (hereinafter referred to as “the Company”) (hereinafter
referred to as “the Sale Shares”) in consideration of a sum of Six Hundred
Thousand United States Dollars (US $600,000) (hereinafter referred to as “the
Total Purchase Price”);



(B)  
The number of the Sale Shares registered in the name of each of the respective
Sellers are set out in Schedule 3 attached hereto; and



(C)  
The Parties wish to appoint the Escrow Agent as their escrow agent to hold the
total said sum of USD 600,000 together with any interest accrued thereon (if
any) payable by the Buyer for the Total Purchase Price (hereinafter collectively
referred to as “the Escrow Monies”) and to hold the books, records and
documents, including board resolutions, certificate of good standing, article of
incorporation, by-laws, shareholders record and capitalization report as at the
date of the Share Sale Agreement which has been entered into by the Sellers and
Buyer prior to the execution of this Agreement, and any other relevant corporate
documents that are in the possession of the Company (hereinafter collectively
referred to as the “the Corporate Documents”) along with the resignations of all
the current directors and officers of the Company (hereinafter referred to as
“the Resignation Letters”) and the Certificates And Powers (hereinafter
defined), that are to be delivered by the Sellers in connection with the Share
Sale Agreement.

 
 
8

--------------------------------------------------------------------------------

 
 
 
NOW THEREFORE, the Parties agree as follows:-



1.  
The Buyer shall remit to the Escrow Agent within seven (7) days from the signing
of this Agreement by all Parties a sum of One Hundred Thousand United States
Dollars (US$100,000), being part payment towards the Total Purchase Price
(hereinafter referred to as “the First Escrow Money”) .



2.  
For the purpose of holding the Escrow Monies, the Escrow Agent will be entitled
to place the Escrow Monies in a separate bank account opened in name of the
Escrow Agent (hereinafter referred to as “the Escrow Account”) with any licensed
bank in Hong Kong (“the Bank”) as determined by the Escrow Agent absolutely from
time to time during the term of this Agreement.



3.  
The Sellers shall deliver to the Escrow Agent within seven (7) days from the
signing of this Agreement by all Parties all the Corporate Documents as
mentioned in Recital C above.



4.  
The Escrow Agent shall notify the Buyer’s representative, Mr. Ng King Kau
(hereinafter referred to as the “the Buyer Representative”), by email at
kingkng@gmail.com, upon receipt of the Corporate Documents, for him to review
and examine the Corporate Documents delivered by the Sellers at the office of
the Escrow Agent.



5.  
The Buyer Representative shall complete his review and examination of the
Corporate Documents at the office of the Escrow Agent within seven (7) days from
the date of notification by the Escrow Agent and shall forthwith notify the
Escrow Agent, the Buyer and the Sellers whether the said Corporate Documents
have been reviewed to his satisfaction (hereinafter referred to as “Satisfactory
Review”) or not to his satisfaction (hereinafter referred to as “Unsatisfactory
Review”).



6.  
Upon receipt of the Buyer Representative’s notification of (i) his Satisfactory
Review, the Buyer shall, within three (3) business days, remit to the Escrow
Agent a sum of Five Hundred Thousand United States Dollars (US$500,000), being
the balance sum payable towards the Total Purchase Price (hereinafter referred
to as “the Final Escrow Money”); or (ii) his Unsatisfactory Review, the Escrow
Agent shall, within three (3) business days, refund to the Buyer to a bank
account as may be informed by the Buyer all the First Escrow Money paid by the
Buyer pursuant to Section 1 above.



7.  
Upon receipt of the said balance sum of Five Hundred Thousand United States
Dollars (US$500,000) from the Buyer, the Escrow Agent shall notify the Sellers
who shall deliver to the Escrow Agent certificates representing 5,237,297 shares
of the common stock of the Company, together with the duly executed irrevocable
stock powers with medallion guarantees (of if none exists, a notary stamped
signature or other equivalent) transferring the said shares from the Sellers to
the Buyer and his designees in the respective names and amounts as stated in
Schedule 4 attached hereto (hereinafter and hereinbefore collectively referred
to as “the Certificates And Powers”) along with the Resignation Letters and a
board resolution dated one day before the date of the Resignation Letters
approving the appointment of the Buyer, or its designee, as a director of the
Company (hereinafter referred to as the “Board Resolution”).



8.  
The Escrow Agent will within three (3) business days from the receipt from the
Sellers of the Certificates And Powers representing 5,237,297 shares of the
common stock of the Company and transferring all the said shares to the Buyer
and his designees in the respective names and amounts as stated in Schedule 4
attached hereto, automatically, without the request of obtaining further
instructions from the Parties, release:-



 
(i)
the Escrow Monies in full to the Sellers or their designee(s) as may be
instructed by Intrepid Capital, LLC, in its capacity as the representative of
all Sellers (hereinafter referred to as “the Sellers Representative”), to the
Escrow Agent prior to the release of the Escrow Monies; and



 
(ii)
the Certificates And Powers and all the Corporate Documents along with the
Resignation Letters and the Board Resolution to the Buyer Representative at the
office of the Escrow Agent or by courier to an address as may be informed by the
Buyer Representative to the Escrow Agent.

 
 
9

--------------------------------------------------------------------------------

 
 
9.  
Notwithstanding the foregoing, the Escrow Agent will also release (i) the Escrow
Monies to the Sellers or their designee(s); and (ii) the Certificates And
Powers, all the Corporate Documents, Resignation Letters and Board Resolution to
the Buyer or the Buyer Representative upon receiving joint written instructions
of the Buyer Representative and the Sellers Representative to such effect.  Such
instructions will be given in the form attached hereto as Schedule 1 or
otherwise ordered by a court of Hong Kong.



10.  
The written instructions referred to in Clause 9 of this Agreement or required
for the amendments to the terms and conditions of this Agreement as contemplated
hereunder will be given by the Buyer Representative and the Sellers
Representative for and on behalf of the Parties and duly signed by the Buyer
Representative and the Sellers Representative (whose names and specimen
signatures are set out in Schedule 2 attached hereto).



11.  
The Escrow Agent will be entitled to assume the authenticity of any notice or
other instructions served upon by the Buyer or the Buyer Representative and the
Sellers or the Sellers Representative pursuant to the terms and conditions of
this Agreement and to perform the Escrow Agent’s obligations hereunder or
otherwise to act upon such notice or instructions (and in the case of notice or
instructions given by fax, whether or not the Escrow Agent receives the
originals thereof) which the Escrow Agent bona fide believes are given in
accordance with this Agreement.



12.  
In consideration of the Escrow Agent’s agreeing to hold (i) the Escrow Monies;
and (ii) the Corporate Documents, the Resignation Letters, the Board Resolution
and the Certificates And Powers (collectively referred to as “the Sellers’
Deliverables”) and upon the terms and conditions as set out herein, the Parties
agree that:-



12.1  
The Escrow Agent will not be responsible for any loss or damage occasioned to
the sums for the time being standing to the credit of the Escrow Account or any
part thereof or to the Sellers’ Deliverables or to any person by the exercise of
any power or duty conferred on the Escrow Agent under this Agreement, and the
Buyer and the Sellers will jointly and severally hold the Escrow Agent fully and
effectually indemnified against all losses, claims, costs, charges and expenses
which the Escrow Agent may suffer or incur as a consequence of the appointment
or performance as escrow agent hereunder save that this indemnity will not apply
in the event of the gross negligence, fraud, wilful misconduct or wilful default
by the Escrow Agent as escrow agent in the performance of the Escrow Agent’s
obligations hereunder;



12.2  
The Escrow Agent may discharge any instruction to pay any sum out of the Escrow
Account by instructing the Bank to do so and will not be responsible for the
insolvency or bankruptcy of the Bank or for any delay or failure on the part of
the Bank in executing such instruction or for any loss which any of us may
suffer as a result of any default on the part of the Bank;



12.3  
The Escrow Agent will not be liable in any way for failure or delay in carrying
out the instructions made by the Parties, the Buyer Representative or the
Sellers Representative hereunder directly or indirectly owing to any causes or
circumstances beyond the Escrow Agent’s control including (without limitation)
court orders, exchange control, governmental laws, delays, restrictions or
revocations, typhoons or black rainstorm;



12.4  
In the event that there are any conflicting instructions given from the Parties
with respect to the Escrow Monies or the Sellers’ Deliverables or that the
Escrow Agent are instructed to act in such manner which is not provided in this
Agreement, the Escrow Agent’s duty under this Agreement will be fully discharged
upon the Escrow Agent’s commencing interpleader proceedings in the High Court of
Hong Kong and transmitting the Escrow Monies into such a court or depositing the
Certificates And Powers at such a court, the full amount of the costs of which
will be borne by the Buyer;



12.5  
If any terms and conditions of this Agreement would but for this provision
require the Escrow Agent to perform any obligation on a day other than a
business day (business day being a day (excluding Saturday) on which banks in
Hong Kong are generally open for business), the Escrow Agent will not be
required to confirm or perform such obligation until the next following business
day;

 
 
10

--------------------------------------------------------------------------------

 
 
12.6  
The Escrow Agent will not be obliged to comply with any instructions from any of
the Parties in accordance with this Agreement if the Escrow Agent is served with
an order made by a court restraining the Escrow Agent from doing so or requiring
the Escrow Agent to deal with the Escrow Monies in any other way;



12.7  
The Escrow Agent will be entitled to withhold or deduct any sum which it is
obliged by law to so withhold or deduct (whether in respect of any liability to
taxation or otherwise) in releasing any Escrow Monies or in making any payment
out of the Escrow Account pursuant to this letter and to pay all bank charges,
taxation and other liabilities referable to the operation of the Escrow Account
out of the funds for the time being standing to the credit of the Escrow
Account;



12.8  
The Escrow Agent need not invest any of the monies standing to the credit of the
Escrow Account in any particular way or obtain any particular rate of interest
on them;



12.9  
Save as provided herein, the Escrow Agent will have no duties, obligations and
responsibilities in respect of the Escrow Monies or the Escrow Account other
than to observe the provisions contained herein and to follow any joint written
instructions from all of us received by the Escrow Agent in accordance with this
Agreement; and



12.10  
Notwithstanding anything contrary in this Agreement, the Escrow Agent will in
its absolute discretion, without giving reasons and without any liability
thereof, be entitled to discontinue acting in terms and conditions of this
Agreement provided that the Escrow Agent gives prior written notice of not less
than seven (7) days to all of the other Parties of its intention to terminate
this Agreement, and upon receipt of such notice, such other Parties will
undertake to assist in relation to such termination and give effect thereto by
securing the appointment of such substitute escrow agent, or otherwise, as
circumstances may require.



13.  
This Agreement is irrevocable and cannot be amended without joint written
instructions made by the Buyer Representative and the Sellers Representative and
the express written consent of the Escrow Agent.  Such joint written
instructions will be given in accordance with Clause 9 of this Agreement and
will be countersigned by the Buyer Representative and the Sellers
Representative.



14.  
Any notice or other communication (including the joint written instructions
under Clause 9 of this Agreement) to be given under this Agreement will be in
writing and may be delivered personally or sent by prepaid letter (airmail if
overseas) or facsimile transmission.  A notice will be sent to the addressee
(marked for the attention of the appropriate person) at its address or facsimile
number set out below or to such other address or facsimile number as may be
notified by such addressee to the other party from time to time for the purposes
of this Clause.  In this connection:-



14.1  
The initial address and facsimile number of each of the Parties for the purposes
of this letter are as follows:



 
14.1.1
Buyer



Address :   1676, Jalan Chew Boon Khye,
Berapit, 14000 Bukit Mertajam,
Malaysia.
 
email :  c/o kingkng@gmail.com
 
Attention :  Lim Kok Cheang


 
14.1.2
Sellers

 
Address :   c/o Sellers Representative
8491Sunset Boulevard, Ste. 369
West Hollywood, CA 90069
 
Fax : 323-962-1490
 
Attention : Jeff Toghraie
 
 
14.1.3
Escrow Agent

 
Address : Suite 1912, 19/F, Asian House, 1 Hennessy Road, Wanchai, Hong Kong


Fax : +852 2529 6202


Attention: Mr. Brian Chan
 
 
11

--------------------------------------------------------------------------------

 


 
14.2
Notice will be deemed to have been served:



 
14.2.1
If personally delivered, at the time of delivery;



 
14.2.2
If posted, if to an addressee within the same country, two (2) working days (or
if to an addressee in a different country, five (5) working days, when it will
be sent airmail) after the envelope containing the notice was delivered into the
custody of the postal authorities; and



14.2.3           If communicated by facsimile transmission, at the time of
transmission;


 
14.2.4
In proving service, it will be sufficient to prove that personal delivery was
made or that the envelope containing the notice was properly addressed and
delivered into the custody of postal authorities authorised to accept the same,
or if sent by facsimile, by receipt of automatic confirmation of transmission
PROVIDED THAT a notice will not be deemed to be served if communicated by
facsimile transmission which is not legible in all material respects; such
transmission will be deemed to have been so legible if a request for
retransmission is not made before the end of the next working day following the
transmission.



 
14.2.5
In the case of delivery by hand or transmission by facsimile, such delivery or
transmission occurs after 4 p.m. (local time) on a working day or on a day which
is not a working day in the place of receipt, service will be deemed to occur at
9 a.m. (local time) on the next following working day in such place; and for
this purpose, “working day” means a day on which banks are open for business in
the ordinary course, other than Saturdays and Sundays and PROVIDED THAT no
written notice to any Party will be deemed having been served on unless that
Party has actually received such notice; and



15.  
This Agreement may be signed or accepted in any number of counterparts, all of
which taken together will constitute one and the same instrument.  Any party may
enter into this Agreement by signing any such counterpart.



16.  
This Agreement is governed by and will be construed in accordance with the laws
of the Hong Kong Special Administrative Region of the People’s Republic of China
(“Hong Kong”) and each Party agrees to submit all disputes to the non-exclusive
jurisdiction of the courts of Hong Kong.





IN WITNESS HEREOF, the Parties have caused this Agreement to be executed as of
the date first hereinabove mentioned.
 
Buyer
 
 
 
____________________________________
Lim Kok Cheng
Escrow Agent
 
 
 
 
For and on behalf of
Chan, Tang & Kwok Solicitors
 
Sellers
 
INTREPID CAPITAL LLC
 
 
By:                                                      
  Jeff Toghraie, Managing Director
 
 
 
 
GULF ASSET MANAGEMENT LLC
 
 
By:                                                      
  Parvin M. Riazi
 
 
 
____________________________________
Ho Kam Cheong
 
 
 
____________________________________
Ling Macadam




 

 
12

--------------------------------------------------------------------------------

 

Schedule 1




Form of joint instruction from the Buyer and Sellers




To           :           Chan, Tang & Kwok Solicitors
Suite 1912, 19/F, Asian House,
1 Hennessy Road, Wanchai
Hong Kong


Attn        :           Mr. Brian Chan




Dear Sirs,


Re:
Escrow Agreement entered into by and between Interpid Capital LLC, Gulf Asset
Management LLC, Ho Kam Cheong, Ling Macadam, Lim Kok Cheang and Chan, Tang &
Kwok Solicitors dated October 14, 2010 (the “Escrow Agreement”)
 



We refer to the Escrow Agreement.


Unless the context otherwise requires, the terms and expressions as defined in
the Escrow Agreement will have the same meaning when used herein.


We hereby irrevocably instruct you to effect payment out of the Escrow Account
pursuant to the Escrow Agreement to the following person(s) as detailed below:-


 
Name(s) of Payee(s)
 
Amount(s) to be paid
Details of bank account(s) into which the amount(s) to be paid (if applicable)
 
Intrepid Capital LLC
USD600,000
(United States Dollars Six Hundred Thousand)
Intrepid Capital LLC will provide written instruction to Escrow Agent for
remitting the Escrow Monies released by the Escrow Agent.
 
 
 
 



and to release the Certificates And Powers, all the Corporate Documents,
Resignation Letters and Board Resolution to the Buyer.


Dated: _______________________




Buyer Representative
 
 
 
 
 
________________________________
Ng King Kau
Sellers Representative
 
 
Intrepid Capital LLC
 
 
By:  ______________________________
Jeff Toghraie




 
13

--------------------------------------------------------------------------------

 



Schedule 2


Part 1





 
 
Name of Buyer Representative
 
 
 
Specimen Signature(s)
 
 
 
 
Ng King Kau
 
 
__________________
 
 
 




 
 
Name of Sellers Representative
 
 
 
Specimen Signature(s)
 
 
 
 
Intrepid Capital, LLC
By:  Jeff Toghraie
 
 
 
 
 
 
 
__________________
 
 
 


















































 
14

--------------------------------------------------------------------------------

 

Schedule 3


Sellers



       
Share Cert #
Name of Holder
Status
Number of Shares
       
247
Intrepid Capital LLC
Restricted
3,658,348
248
Gulf Asset Management LLC
Free trading
531,449
245
Ho Kam Cheong
Free trading
525,000
246
Ling Macadam
Free trading
522,500
             
5,237,297
               




































































 
15

--------------------------------------------------------------------------------

 

Schedule 4
Buyer and Designees



       
Name and Address
Buyer/Designee
Transferred From
Number of shares
       
LIM KOK CHEANG
1676, Jalan Chew Boon Khye, Berapit,
14000 Bukit Mertajam,
Malaysia
Buyer
Interpid Capital LLC
3,658,348
ONG KOK MENG
17J, Lebuh Raya Batu Lanchang,
11600 Penang,
Malaysia.
Buyer’s Designee
Gulf Asset Management LLC
531,449
TAY CHEE SEONG
15, Halaman York,
10450 Penang,
Malaysia
Buyer’s Designee
Ling Macadam
522,500
LAW MEI YENG
114, Jalan Midah Besar,
Taman Midah, Cheras,
56000 Kuala Lumpur,
Malaysia
Buyer’s Designee
Ho Kam Cheong
262,500
NG WEI YEE
46, Jalan BU 3/5, Bandar Utama,
47800 Petaling Jaya,
Selangor Darul Ehsan,
Malaysia
Buyer’s Designee
Ho Kam Cheong
                      262,500
Total
   
5,237,297
       



16